Citation Nr: 0304045	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  99-11 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to service connection for headaches.

3.  The propriety of the initial noncompensable evaluation 
for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from November 1976 to May 
1979. 

The appeal arises from A February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denying service connection for essential hypertension and for 
headaches, and assigning a noncompensable evaluation for 
hepatitis B after granting service connection for this 
disability.  

The veteran failed to appear for a hearing before a Board 
member in Washington, D.C., scheduled for December 11, 2000.  
When the case was before the Board in January 2001, it was 
remanded for further development.  The case was returned to 
the Board in October 2002.  The veteran was scheduled for 
another hearing before a member of the Board on January 22, 
2003, but failed to appear without explanation.  He has not 
requested that the hearing be rescheduled.  Therefore, his 
request for such a hearing is considered withdrawn.


FINDINGS OF FACTS

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  Essential hypertension was not present during the 
veteran's military service or manifested within one year of 
his discharge from service, nor is it etiologically related 
to service.  

3.  Chronic headaches were not present in service and are not 
etiologically related to service.  

4.  The veteran has no liver damage or other impairment due 
to hepatitis B.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Headaches were not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West. 2002); 38 C.F.R. § 3.303 
(2002). 

3.  The criteria for an initial compensable evaluation for 
hepatitis B have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2001); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of these claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, information letters in January 1999 and 
February 2001, the January 2001 Board remand, the veteran has 
been notified of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, the reasons for 
the RO's determinations, the evidence and information 
necessary to substantiate the claims, the assistance that VA 
would provide to obtain evidence and information in support 
of the claims, and the specific information required from the 
veteran to enable the RO to obtain evidence on the veteran's 
behalf.  In the remand of January 2001, the Board informed 
the veteran that additional VA examinations were required and 
the RO subsequently reiterated the need for such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record reflects that service medical records, including 
the report of examination for discharge, and post-service 
medical records have been associated with the claims folder.  
The veteran did not respond to the RO's February 2001 request 
for additional information necessary to obtain any 
outstanding medical records pertinent to his claims.  In 
addition, pursuant to the Board's remand of January 2001, the 
RO scheduled the veteran for VA examinations in October 2001 
and properly notified him of the examinations, but the 
veteran failed to report without explanation.  He has not 
expressed a willingness to report for another VA examination 
of the disabilities at issue.  VA's duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  A veteran cannot remain passive when he or she has 
information vital to his or her claim.  Id.  When a claimant 
fails to report for an examination scheduled in connection 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2002).

Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate any of the veteran's claims.  The Board is also 
unaware of any such available evidence or information.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Factual Background

On examination for service entrance in June 1976, the veteran 
had several elevated diastolic blood pressure readings and in 
an adjunct medical history questionnaire he reported that he 
did not know if he had high or low blood pressure but it was 
reported that he had been previously rejected for military 
service due to high blood pressure.  It was reported that he 
had a history of elevated blood pressure readings but there 
was no history of treatment for hypertension.  On a November 
1976 examination his blood pressure was 124/82 and in an 
adjunct medical history questionnaire he reported having or 
having had high or low blood pressure.  It was noted that he 
had had transient elevated blood pressure.  

Additional blood pressure readings during service were within 
normal limits except for a reading of 168/100 during the 
veteran's hospitalization in February 1977 for hepatitis B.  
In an April 1979 Dental Health Questionnaire he reported 
having high blood pressure but on examination for service 
discharge his blood pressure was 136/86.  Service medical 
records, including the report of examination for discharge, 
show no diagnosis essential hypertension. 

The service medical records are negative for any complaint or 
diagnosis of headaches.  

Private clinical records reflect that in October 1979 the 
veteran had elevated diastolic blood pressure readings but 
not in December 1979.  In February 1980 he was advised about 
his blood pressure, when his diastolic blood pressure was 
100, and he was again advised about this in February 1981 and 
February 1982 when it was noted that he had seen a physician 
for hypertension earlier that month.  

The veteran was hospitalized in August 1984 after being in a 
vehicular accident the prior month.  The diagnoses included 
post brain concussion headaches.  

Private clinical records reflect an assessment in July 1993 
of tension headaches.  In October 1993 the diagnoses included 
probable tension headaches versus headaches related to 
hypertension.  In September 1984 the assessments included 
post brain concussion headaches.  In July 1996 the 
assessments included headaches secondary to elevated blood 
pressure.  

On VA examination in November 1998 the veteran reported that 
he had been diagnosed as having hypertension on examination 
for service discharge.  He also reported that on an 
employment examination in October 1979 he had been told he 
had hypertension and he had been on hypertensive medication 
since then.  He reported that migraine headaches had never 
been diagnosed in the past and he though that his headaches 
were most likely due to tension.  

The veteran reported having no abdominal pain, dysphagia, 
nausea, hematochezia, diarrhea, melena, or gain or loss of 
weight.  He did relate having a history of occasional 
constipation.  On examination his musculoskeletal system was 
unremarkable.  He had no history of anemia.  His abdomen was 
soft.  His liver and spleen were not palpable.  There were no 
areas of abdominal rigidity or tenderness and no masses were 
palpable.  

The veteran failed to attend VA examinations scheduled in 
October 2001.  






Analysis

Service Connection

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. § 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disease initially 
diagnosed after service discharge when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service incurrence or aggravation of hypertension may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  

Although the veteran now reports that hypertension was 
diagnosed on examination for service discharge, the actual 
report of that examination reflects that no such diagnosis 
was rendered and that his blood pressure was within normal 
limits.  In fact, there is no medical evidence showing that 
essential or persistent hypertension was diagnosed in service 
or until years thereafter, nor is there medical evidence 
indicating the blood pressure readings in service or within 
one year of the veteran's discharge from service represented 
manifestations of the subsequently diagnosed hypertension.   

The service medical records are negative for headaches, and 
there is no other medical evidence suggesting that chronic 
headaches were present in service or otherwise etiologically 
related to service.  To the contrary, the medical evidence 
indicates that the headaches are possibly related to the 
hypertension initially manifested more than one year after 
the veteran's discharge from service or to a post-service 
concussion.    

As noted above, the veteran was scheduled for VA examinations 
for the purpose of determining whether hypertension and 
headaches are etiologically related to his military service.  
As a result of the veteran's failure to appear for the 
scheduled examinations, the Board must decide the veteran's 
claims on the basis of the current record, which contains no 
evidence of a nexus between the veteran's claimed 
disabilities and his military service other than the 
veteran's own statements.  The veteran's lay statements of 
such a nexus is not competent evidence since lay persons are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board is left 
with no choice but to deny the claims.  

Compensable Rating for Hepatitis B

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The record reflects that the veteran's hepatitis B is 
currently evaluated as noncompensable under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  

A 10 percent rating is provided for infectious hepatitis if 
there is demonstrable liver damage with mild gastrointestinal 
disturbance.  Healed, nonsymptomatic hepatitis shall be rated 
noncompensably disabling.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (2001).  

Under the rating criteria which became effective July 2, 
2001, chronic liver disease (without cirrhosis), including 
hepatitis B, warrants a noncompensable evaluation if it is 
nonsymptomatic.  A 10 percent rating is warranted if it is 
productive of intermittent fatigue, malaise, and anorexia, or 
if there are incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2002).

Note 1 following Diagnostic Code 7345 provides that sequelae, 
such as cirrhosis or malignancy of the liver, will be 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms should not be used as the basis for 
evaluations under Diagnostic Code 7345 and a diagnostic code 
for sequelae.  38 C.F.R. § 4.114 (2002).   

Note 2 following Diagnostic Code 7345 provides that a period 
of "incapacitating symptoms" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  38 C.F.R. § 4.114 (2002).   

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Here, there is no medical evidence of cirrhosis, malignancy 
of the liver or of any liver damage.  The recent VA 
examination yielded no current complaints of gastrointestinal 
disturbance nor did it reveal complaints or evidence of 
fatigue, malaise, nausea, vomiting, arthralgia, right upper 
quadrant pain or anorexia.  

Rather, the evidence reflects that the veteran has been 
asymptomatic since the his initial episode of hepatitis B 
during service and the discharge diagnosis specifically 
reflected that it had resolved.  There is no competent 
medical evidence of the existence of chronic residuals or a 
recurrence of hepatitis B since military service.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The record reflects that the veteran has not required 
frequent hospitalization for the disability.  Moreover, there 
is no objective evidence of any significant functional 
impairment due to the disability.  There simply is no 
indication in the record that the average industrial 
impairment resulting from the disability is to a compensable 
degree.  Therefore, the Board has concluded that referral of 
the case for extra-schedular consideration is not warranted. 


(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension and headaches is denied.  

An initial compensable rating for hepatitis B is denied. 




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

